[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION FOR PARTIAL STAY
The plaintiff, Office of Consumer Counsel ("0CC"), moves for a partial stay pending determination of this appeal insofar as the Department of Utility Control determined the minimum bid in public auction for nuclear generation assets of the United Illuminating Company.
The motion was heard by this court at the same time a similar motion was heard in Office of Consumer Counsel v. The ConnecticutDepartment of Public Utility Control, et al, Docket No. 99 0497239. The issue presented in both motions are the same. The court adopts its decision in the aforesaid case as its decision in this case, and accordingly denies the motion for partial stay.
Robert Satter, Judge Trial Referee